United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 18, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41706
                         Summary Calendar



BILLY C BLANTON

                     Plaintiff - Appellant

     v.

REAGAN W DUNCAN, Librarian, Eastham Unit, MARTHA R JACKSON,
Investigator II, Eastham Unit, GARY A WAKEFIELD, Assistant
Warden, Eastham Unit

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:04-CV-164
                       --------------------

Before KING, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Billy C. Blanton, Texas prisoner number 750531, filed the

instant 42 U.S.C. § 1983 civil-rights suit to seek redress for

the defendant prison officials’ alleged retaliation.     Blanton

appeals the district court’s dismissal of his suit as frivolous,

and he also moves this court to consolidate this appeal with

another appeal that he filed with this court.   Blanton’s motion

to consolidate is DENIED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41706
                                  -2-

     Blanton contends that the district court erred in dismissing

his retaliation claims as frivolous.    However, Blanton has not

alleged a series of events from which a plausible retaliation

claim could be gleaned, nor has he offered direct evidence of a

retaliatory motive.    See Woods v. Smith, 60 F.3d 1161, 1164 (5th

Cir. 1995).    Rather, his claims are based on his own personal

beliefs and conclusional assertions, which are insufficient to

raise a viable retaliation claim.     See id. at 1166; Jones v.

Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999).

     Blanton has shown no error in the judgment of the district

court.    Accordingly, that judgment is AFFIRMED.   The district

court’s dismissal of Blanton’s suit and this court’s affirmance

of that dismissal count as a single strike for purposes of 28

U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).    Blanton also garnered a strike in a previous

case.    See Blanton v. Stacks, No. 04-41501 (5th Cir. June 29,

2005).    Blanton is WARNED that if he accumulates three strikes,

he may not proceed in forma pauperis in any civil action or

appeal while he is incarcerated or detained in any facility

unless he is in imminent danger of serious physical injury.        See

28 U.S.C. § 1915(g).

     MOTION DENIED; JUDGMENT AFFIRMED; SANCTION WARNING ISSUED.